Institutional Class Class A (Ticker/CUSIP) (Ticker/CUSIP) American Independence Fusion Fund AFFSX AFFAX 026762450 026762443 NOT FDIC Insured. May lose value. No bank guarantee. The Securities and Exchange Commission has not approved or disapproved of these securities. Further, it has not determined that this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. American Independence Financial Services, LLC is a limited liability company. Inside This Prospectus The Fund Summary for the Fund includes (1) Investment Objectives/Goals; (2) Fees and Expenses of the Fund; (3) Principal Investment Strategies, Risks and Performance; (4) Portfolio Management; (5) Purchase and Sale Information; (6) Tax Information and (7) Financial Intermediary Compensation. FUND SUMMARY – FUSION FUND 2 MORE ABOUT THE FUND 8 Additional Information About the Fund’s Investment Strategies. 8 Related Risks. 8 Fund Management 13 INVESTING WITH THE FUND 14 Choosing a Class of Shares. 14 Opening an Account 16 Exchanging Shares. 17 Redeeming From Your Account 17 Other Shareholder Servicing Information. 19 Calculating Share Price. 22 Distribution and Service (12b-1) Fee Plan. 22 Dividends, Distributions and Taxes. 23 FINANCIAL HIGHLIGHTS. 25 SERVICE PROVIDERS. 27 NOTICE OF PRIVACY POLICY & PRACTICES. 28 ADDITIONAL INFORMATION Back Cover The Notice of Privacy Policy & Practices of the Fund is included with this Prospectus, but is not considered to be a part of the Prospectus.
